graphic 9 [graphic9.jpg]



 
Investment Banking Agreement
 
This Investment Banking Agreement (the "Agreement") is made and entered into as
of August 1, 2006 by and among, Capital City Petroleum, LLC (the "Company")
having its place of business at 1335 Dublin Road, Suite 122-D, Columbus, OH
43215; with and Capital City Partners Southeast LLC, (“CCPSE”) having its place
of business at 1550 Madruga Avenue, Suite 305, Coral Gables, Flordia 33146.
 
Engagement of Services
 
The Company hereby retains CCPSE, for the purpose of providing to the Company
Consulting and Investment Banking services, specifically with the mandate to:
 
A)  
Assist the Company in developing a business plan, financial model and
capitalization plan, to be utilized by the Company for a financing,

B)  
Lead the merger and acquisition efforts on behalf of the Company,

C)  
Assist the Company in "going public" and in the roll-up/conversion to equity of
current Capital City Energy Fund investors into the Company,

D)  
Complete a meaningful institutional/strategic financing of growth capital for
the Co., and

E)  
Create an exit strategy for the Company's investors through a liquidity event
and/or the strategic sale of part or all of the Company.



CCPSE agrees to be retained to provide such services described in Section One
below on an exclusive basis pursuant to the terms and conditions set forth
herein.
 
Section One: Statement of Work
 
CCPSE will, on behalf of the Company, perform the following Investment Banking
and Advisory Services:
 
(a)                 CCPSE shall be available for advice, and shall advise the
Company with respect to such financial matters relating to: capital raising,
whether from institutional and other investors or lenders or from the private
placement of debt instruments or equity securities; public offerings of debt or
equity; structure of debt or equity financings; acquisitions and other business
ventures; stockholder and securities dealer relations;
 
(b)                 CCPSE will become educated in the business of the Company,
with an emphasis on the Company's business model, corporate structure and equity
ownership. CCPSE will be available to perform advisory services including;
general business and financial analysis, corporate strategy development,
transactional feasibility analysis, and to assist the Company in the preparation
of any descriptive materials to be issued by the Company.
 
(c)                 CCPSE will act as investment banker in executing the
approved business plan. In this capacity, CCPSE will identify potential
investors, strategic partners and or acquisition or merger candidates. CCPSE
will contact these firms and investors, on behalf of the Company, and will
qualify them as appropriate partners. CCPSE will assist the Company in
structuring and negotiating the transactions. The Company agrees not to solicit
any of CCPSE's strategic partner introductions for capital, without the
appropriate written approval by CCPSE.


 
 

--------------------------------------------------------------------------------

 
 
graphic 9 [graphic9.jpg]
 
 
For the duration of this Agreement, on an exclusive basis, CCPSE will have the
ability to engage in substantive discussions with potential investors,
acquirers, merger or acquisition candidates, strategic partners and/or joint
venture partners on behalf of the Company. CCPSE will provide the Company with
the names of parties to whom it intends to disclose proprietary information,
which will be required to enter into a Confidentiality Agreement with the
Company and CCPSE prior to receiving any proprietary or confidential information
of the Company. In performing its services herein, CCPSE shall be entitled to
rely without investigation upon all information that is provided by the Company,
which information the Company hereby warrants that to the best of its knowledge
and information shall be complete and accurate in all material respects, and not
misleading. CCPSE in no way guarantees that the Company will successfully raise
capital.
 
Section Two
Work Responsibilities
 
It is understood that CCPSE's services will be rendered both on and off-site of
the Company. Subject to CCPSE providing reasonable prior notice, the Company
agrees to provide an office, secretarial support, and time of key employees
while CCPSE is on-site performing the services described in Section One. In the
performance of the services covered by this Agreement, the services and the
hours CCPSE works, will be entirely within CCPSE's control. CCPSE will share
that information if the Company requests it.
 
Section Three
Duration
 
The duration of this Agreement (the "Term") shall extend for a period of
eighteen (18) months from the execution date first written above, and/or signed.
The Company may extend the term of this agreement for three (3) additional six
(6) month increments.
 
Section Four
Payment
 
The Company will pay a non-refundable initial retainer of Ten-Thousand Dollars
($10,000) with the signing of this agreement, and agrees to pay monthly
consulting fees of Ten-Thousand Dollars ($10,000) for services to be performed
by CCPSE, commencing with the signing of this agreement. The monthly consulting
tees shall be due and payable every thirty (30) day period that this agreement
is in full force.
 
Upon the execution by the Company and CCPSE of any of the following mandates: A)
assist the Company in developing a business plan, financial model and
capitalization plan to be utilized by the Company for a financing, B) lead the
merger and acquisition efforts on behalf of the Company, C) assist the Company
in "going public" and in the rol1~up/conversion to equity of current Fund
investors into the Company, D) complete a meaningful institutional/strategic
financing of growth capital into the Company, and E) create an exit strategy for
the Company's investors through a liquidity event and/or the strategic sale of
part or all of the Company, the Company will grant CCPSE a warrant to acquire
the equivalent of five percent (5%) of the shares of the Company's fully diluted
common stock exercisable at the value of the aforementioned transaction price or
as mutually determined. The warrants can be exercised at any time during the
duration of this contract for up to five (5) years from the issuance of these
warrants. The Company shall grant CCPSE standard piggyback registration rights
to the common stock underlying the Warrants. The Company also agrees to a
cashless exercise feature, in the event of the sale or merger of the Company (as
defined by change of control definitions)


 
2

--------------------------------------------------------------------------------

 
graphic 9 [graphic9.jpg]


 
Section Five
Additional Transactions
 
For purposes of this Agreement, Additional Transaction(s) shall mean any
additional "Debt Financing", "Subordinated Debt Financing", "Private Placement,
Capital Infusion, Equity Investment or Financing", or a "Purchase, Merger or
Sale Transaction", which may occur during this engagement, or within eighteen
(18) months after the termination or expiration of this agreement. These
additional transaction(s) are for default purposes only. It is anticipated that
any additional transactional fees will be negotiated separately with the
company, to retlcct any unique circumstances that may exist. CCPSE will utilize
one of its broker-dealer relationships in order to be engaged, and to receive
any potential success fees above and beyond the consulting and advisory services
contemplated herein.
 
Debt Financings. For the purpose of this Agreement. a "Debt Financing" shall
include any transaction (or series of transactions) which directly or indirectly
results in: (i) senior and working capital lines, or other similar borrowings of
the Company normally undertaken by businesses in the course of operations which
includes capital received in consideration for notes, bonds, equipment leasing
transactions, or debentures not expressly defined as "junior" or "subordinated"
(discussed below), (ii) a combination of any such debt described above together
with the issuance and warrants/options, or (Hi) convertible "debt, as described
above, to equity" securities. In the case of a "Debt Financing" where the source
of debt financing, excluding subordinated debt financing, closes during the Term
of this Agreement, or within eighteen (18) months after the termination or
expiration of this agreement, CCPSE or its broker-dealer nominee shall receive
upon closing of the transaction, a lump-sum fee computed by taking the total
amount of the Debt Financing multiplied by two (2%) percent.
 
Subordinated Debt Financings. For the purpose of this Agreement, a "Subordinated
Debt Financing" shall mean any transaction (or series of transactions) which
directly or indirectly results in the Company receiving proceeds from any debt
financing junior or subordinated to other debt, Le., repayable in the case of
liquidation only after senior debt with a higher claim and priority has been
satisfied. This type of debt may be but not necessarily characterized by such
features as interest only payments for a specified period of time, equity
participation through warrants/options and other instruments, and convertible
features. In the case of a "Subordinated Debt Financing" where the source of
subordinated debt t1nancing closes during the Term of this Agreement, or within
eighteen (18) months after the termination or expiration of this agreement,
CCPSE or its broker-dealer nominee shall receive upon closing of the
transaction, a lump-sum fee computed by taking the total amount of the
Subordinated Debt Financing multiplied by four (5%) percent.
 
Equity Raise. For the Purpose of this Agreement, a "Private Placement, Equity
Capital Infusion, or any Equity Investment or Financing" which directly or
indirectly results in the transaction closing during the Term of this Agreement,
or within eighteen (18) months after the termination or expiration of this
agreement, CCPSE or its broker-dealer nominee shall receive upon closing of the
transaction, a lump-sum consulting fee computed by taking the total gross
proceeds from the Private Placement, Equity Capital Infusion, or any Equity
Investment or Financing multiplied by ten (10%) percent. If the Equity component
is in the form of a Private Placement Memorandum (PPM), CCPSE or its
broker-dealer nominee shall receive upon closing of the transaction, a lump-sum
fee computed by taking the total gross proceeds from the Private Placement
multiplied by ten (10%) percent, plus a non-­accountable expense allowance of
three (3%) percent multiplied by the total gross proceeds from the Private
Placement.


 
3

--------------------------------------------------------------------------------

 
graphic 9 [graphic9.jpg]
 
Purchase, Merger or Sale Transaction If an Purchase, Merger or Sale Transaction
is consummated by the Company during the Term of this Agreement, or a period of
eighteen (18) months after the termination or expiration of this Agreement,
CCPSE or its broker-dealer nominee shall receive upon closing of the transaction
a fee computed by taking the Total Consideration received multiplied by a
percentage determined pursuant to the following schedule, assuming the minimum
fee will be One ­Hundred Thousand dollars ($100,000) per transaction:
 
Total Consideration
Fee
$0 to $1,999,999
6.0%
$2,000,000 to $3,999,999
5.0%
$4,000,000 to $5,999,999
4.0%
$6,000,000 to $7,999,999
3.0%
$8,000,000 or greater
2.0%



A Purchase, Merger or Sale Transaction (or series of transactions) which
directly or indirectly results in (i) the acquisition by the Company of all or
any part of the existing capital stock of such third party or all or any part of
the assets of such third patty (or any securities convertible into or
exchangeable for or other rights to acquire all or any part of such capital
stock or assets), or (ii) the acquisition by such third party of all or any part
of the existing capital stock of the Company or all or any part of the assets of
the Company (including any securities convertible into or exchangeable for or
other rights to acquire all or any part of such capital stock or assets),
including in each such case, without limitation, any sale or exchange of capital
stock or assets (including cash and other liquid assets), any merger or
consolidation (including any such transaction in which the third party is the
surviving entity) or any similar transaction outside of the ordinary course of
the Company's business.
 
For the purposes of this Agreement with respect to a Purchase, Merger or Sale
Transaction, Total Consideration shall mean and be computed as the total sale
proceeds and other consideration received by Company, its stockholders, directed
beneficiaries, or any newly formed entity owned or participated in by Company
("New Company") an including, but not limited to; cash, securities. notes,
debentures, agreements not-to-compete, including contingent and installment
payments; consideration for assets owned by subsidiaries or entities controlled
by the Company; the total value of liabilities specifically assumed by the
aequirer; and any other tangible net benefit to the Company, its shareholders or
directed beneficiaries aU as valued and set forth in the transaction documents,
unless otherwise agreed in writing.
 
Payment of Fees and Warrants All fees due to CCPSE or its broker-dealer nominee
pursuant to this Agreement arc payable in cash. All fees are payable to CCPSE at
the closing date of the subject transaction. To the extent amounts are payable
to Company after the closing date of a transaction, the Company shall pay CCPSE
or its broker-dealer nominee the applicable fee associated with such amounts at
the time such amounts arc actually received by Company. Any fees due and not
paid when due will accrue interest at the rate of six percent (6.0%) annually,
and the Company will be responsible for reasonable legal expenses, including
without limitation appellate expenses (at both the trial and appellate level)
incurred by the other in disputing such fees.
 
In addition, upon closing of a Transaction(s), including Debt Financing(s),
Subordinated Debt Financing(s), Private Placement, Capital Infusion, Equity
Investment, Financing or Purchase, Merger or Sale Transaction(s) CCPSE is
entitled to a fee as described herein above, the Company or any successor


 
4

--------------------------------------------------------------------------------

 
graphic 9 [graphic9.jpg]
 


entity will grant to CCPSE a warrant to purchase the common stock of Company
(the "Warrant"), at a purchase price per share (the "Purchase Price") equal to
the higher of a) if a public company, the average trailing 30 day closing bid
price of the Company's stock as calculated for the period ending on the day
immediately prior to the closing date of such Transaction(s), or b) the price
per share paid by investors ill such Transaction(s), or (c) the lesser of the
most recent transaction price per share paid by investors or an independent,
third-party valuation. The formula for determining the amount of warrants to be
issued, convertible into voting common shares, shall be calculated by taking the
success fee paid to CCPSE in such Transaction and dividing it by the Purchase
Price, as described above. Warrants shall be issued at the closing of the
Transaction, and can be exercised at any time by CCPSE in whole or part over
five (5) years. The Company or its successor entity agrees to reserve sufficient
amount of common shares to cover the exercise of the Warrant. Company shall
grant CCPSE standard piggyback registration rights for any common stock issued
to CCPSE by the Company and any common stock underlying the Warrants. The
Company also agrees to a cashless exercise feature. in the event of the sale or
merger of the Company (as defined by change of control definitions).
 
The Company will reimburse CCPSE tor all pre-approved business expenses
("Expenses") incurred by CCPSE in the performance of the work as described in
this Agreement, to include all reasonable travel expenses for Company approved
meetings, not to exceed One-thousand ($1,000) dollars per month. Expenses will
be billed and paid on a monthly basis, beginning on the first of each month
beginning with the first calendar month following the date of this Agreement.
 
Section Six
Status of CCPSE; Indemnification


CCPSE is and shall be an independent contractor and is not and shall not be
deemed or construed to be an employee of the Company by virtue of this
Agreement. Neither CCPSE, nor the Company shall hold CCPSE out as an agent)
partner, officer, director, or other employee of the Company in connection with
this Agreement or the performance of any of the duties, obligations or
performances contemplated hereby and CCPSE further specifically disclaims any
and all rights to an equity interest in or a partnership with the Company by
virtue of this Agreement or any of the transactions contemplated hereby, except
as specifically provided herein. CCPSE specifically acknowledges and agrees that
it shall have no authority to exccute any contracts or agreements on behalf of
the Company or any other person that, directly or indirectly, through one or
more intennediaries, controls, is controlled by or is under common control with
the Company (an "Affiliate") and it shall have no authority to bind the Company
or its Affiliates to any obligation (contractual or otherwise). For purposes of
this Agreement, (a) the tcrm "control" shall mean the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a person, whether through the ownership of voting interests, by
contract or otherwise and (b) the term "person" shall mean an individual,
partnership, corporation, limited liability company, limited liability
partnership, tmst, joint venture or other entity.
 
In the event that CCPSE becomes involved in any capacity in any action,
proceeding or investigation in connection with any matter referred to in this
Agreement not resulting from or relating to CCPSE's recklessness, negligence,
bad faith or intentional wrongful acts, the Company will reimburse CCPSE for
reasonable legal and other expenses as such expenses are incurred in connection
therewith. The Company will also indemnify and hold harmless CCPSE against
losses, claims, damages or liabilities to which CCPSE may become subject in
connection with any matter referred to in this Agreement, exccpt to the extent
that any such loss, claim, damage or liability results from the recklessness,
negligence, bad faith or intentional wrongful acts of CCPSE performing the
services that are the subject of this Agreement. The provisions of this Section
7 shall survive any termination or expiration of this Agreement for a period of
twenty-four (24) months.
 
 
5

--------------------------------------------------------------------------------

 
graphic 9 [graphic9.jpg]

 
Section Seven
Governing Law
 
The laws of the State of Florida shall govern this Agreement. Any controversy or
claim arising out of, or relating to, this Agreement, to the making,
performance, or interpretation of it, shall be settled by arbitration in
Columbus, Ohio unless otherwise mutually agreed upon by the parties, under the
commercial arbitration rules of the American Arbitration Association then
existing, and any judgment on the arbitration award may be entered in any court
having jurisdiction over the subject matter of the controversy. If any legal
action or any arbitflltion or other proceeding is brought for the enforcement of
this Agreement, or because of an alleged dispute, breach, default, or
misrepresentation in connection with any of the provisions of this Agreement,
the successful or prevailing party or parties shall be entitled to recover
reasonable attorney's fees and other costs incurred in that action or
proceeding, in addition to any other relief to which it or they may be entitled.
The Governing Law provisions shall survive any termination of this Agreement.
 
Section Eight
Integration
 
This Agreement contains the entire Agreement among the parties and supersedes
all prior oral and written agreements, understandings, and representations among
the patties. No amendments to this Agreement shall be binding unless executed in
writing by all the parties.
 
Section Nine
Confidentiality
 
Except as otherwise required by law, the terms of this Agreement shall not be
disclosed by CCPSE to any third party, with the exception of potential investors
as part of their due diligence efforts, without the prior written consent of
both parties to this Agreement. CCPSE shall keep confidential and not disclose
any non-public information provided to it by or on behalf of the Company or by
any third-party, in relation to any of the services provided or to be provided
by it to the Company, except that it may disclose any such information to its
advisors (which persons shull be bound by similar confidentiality obligations
and for which CCPSE shall accept full responsibility in compliance with this
Section) or as required by law or with the prior consent of the Company. The
restrictions in the preceding sentence shall not apply to information that
becomes publicly available through no fault of CCPSE or information that CCPSE
may be required by law to disclose.
 
IN WITNESS WHEREOF, the parties to this Agreement have duly executed it on the
day and year first above written.
 
Capital City Partners Southeast LLC
Capital City Petroleum, Inc.
 
 
/s/ Joseph A. Smith
Joseph A. Smith
Chief Executive Officer
 
 
/s/ Keith Kauffman
Keith Kauffman
President
Date: August 1, 2006
Date: August 1, 2006

 